  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Double asterisks denote omissions.    Exhibit 10.27

GSA Contract Extension

 

LOGO [g838776img002.jpg]     

3050 Bowers Avenue P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

October 25, 2012

Mr . Greg Melvin

Business Manager – Key Accounts

MKS Instruments

134 Rio Robles Dr

San Jose, Ca . 95134

Reference: Global Supplier Agreement, dated April 21, 2005

Mr. Melvin,

To allow for adequate time to complete ongoing negotiations of our existing
GSA document, we are amending the Global Supplier Agreement between Applied and
MKS Instruments to extend the existing term. We will in good faith work on an
evergreen agreement within the next 6 months. Unless the GSA is terminated
sooner, the term of the GSA will now expire on October 31, 2013. During that
time either Applied or MKS Instruments may provide the other company 9 months
written notice terminating the GSA.

All other Terms and Conditions of the Global Supply Agreement remain
unchanged. Additionally, any Addendums that expire upon the expiry or
termination of the GSA shall also be extended for this additional period, unless
earlier terminated as provided in the Addendum or this letter .

Regards,

/s/ David Morishige

  

DAVID MORISHIGE

 

10/30/2012

Applied Materials     

/s/ J R Abrams

  

JOHN R. ABRAMS

 

31 OCT 12

MKS Instruments     

Cc: Contract File



--------------------------------------------------------------------------------

LOGO [g838776img002.jpg]     

3050 Bowers Avenue | P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

October 4th, 2013

Ms. Holy Bonner

Account Director

134 Rio Robles Drive

San Jose, CA 95134

Reference: Global Supply Agreement, dated April 21, 2005

Ms. Bonner:

To allow for adequate time to complete negotiations of our existing GSA 
document, we are amending the Global Supply
Agreement between Applied Materials and MKS Instruments to extend the existing term.
We will in good faith work on an
evergreen agreement within anticipated completion in the next six (6) months.
Unless the GSA is terminated sooner, the term
of the GSA wil now expire on April 30th, 2014.
During that time, either Applied Materials or MKS Instruments may provide
the other company six (6) months written notice terminating the GSA.

All other Terms and Conditions of the Global Supply Agreement remain unchanged.
Additionally, any Addendums that
expire upon the expiry or termination of the GSA shall also be extended for this additional period, unless terminated earlier
as provided in the Addendum or this letter.

Sincerely,

John A. Casey

Sr. Commodity Business Manager

 

/s/ John A. Casey

    

10/23/2013

Applied Materials      Date

/s/ John Abrams

    

10/23/2013

MKS Instruments      Date



--------------------------------------------------------------------------------

LOGO [g838776img002.jpg]     

3050 Bowers Avenue | P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

April 16, 2014

Ms. Holly Bonner

Account Director

134 Rio Robles Drive

San Jose, CA 95134

Reference: Global Supply Agreement, dated April 21, 2005

Dear Holly:

To allow for adequate time to complete negotiations of our existing GSA document, 
we are amending the Global Supply
Agreement between Applied Materials and MKS Instruments to extend the existing term. We will in good faith work on an
evergreen agreement within anticipated completion in the next three months. Unless the GSA is terminated sooner, the term of
the GSA will now expire on July 30th, 2014.

All other Terms and Conditions of the Global Supply Agreement remain unchanged. 
Additionally, any Addendums that expire
upon the expiry or termination of the GSA shall also be extended for this additional period, unless terminated earlier as provided
in the Addendum or this letter.

Sincerely,

 

/s/ John A. Casey

     John A. Casey      Sr. Commodity Business Manager     

/s/ John A. Casey

    

4/16/14

Applied Materials      Date

/s/ Gerald G. Colella

    

4/27/14

MKS Instruments      Date

Gerald G. Colella

    

CEO & President

    



--------------------------------------------------------------------------------

LOGO [g838776img002.jpg]     

3050 Bowers Avenue | P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

July 31, 2014

Mr. Greg Melvin

Business Development Manager

134 Rio Robles Drive San Jose, CA 95134

Reference: Global Supply Agreement (GSA), dated April 21, 2005

Dear Greg:

The parties acknowledge that they are still negotiating an amendment to the
current GSA which (in addition to other provisions) would create an evergreen
term for the amended GSA. MKS has asked for additional time to review Applied’s
latest proposal for this amendment and so the parties agree to extend the GSA
beyond July 30, 2014 until August 31, 2014.

In the interest of a successful conclusion to negotiations, the following
performance criteria will be required of both parties during this period:

 

  1. Two Business Days (48 hours) turnaround of agreement drafts

  2. Daily discussions between the parties led by Commodity Business Manager
(Applied) and Account Manager (MKS) on contractual language topics that are
unresolved

  3. If negotiations are not completed by August 14th, a negotiation review with
the executives of both parties will be held no later than August 18th at a time
and location to be determined by Applied

Unless the GSA is terminated sooner, the term of the GSA will now expire on
August 31st. If, however, MKS fails to perform to the criteria listed above, or
if an additional extension period is required, Applied, at its discretion, can
modify payment terms which Applied had previously agreed could stay “as is” to
Applied’s standard payment terms of net [**] days for a period of no less than
[**] days.

All other terms and conditions of the GSA remain unchanged. Additionally, any
addenda or other agreements that expire upon the expiration or termination of
the GSA shall also be extended through August 31st, unless terminated sooner in
accordance with their terms.

Sincerely,

/s/ John A. Casey

John A. Casey

Sr. Commodity Business Manager

/s/ John A. Casey

    

8/1/14

Applied Materials      Date

/s/ Greg Melvin

    

8/1/14

MKS Instruments      Date



--------------------------------------------------------------------------------

LOGO [g838776img002.jpg]     

3050 Bowers Avenue | P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

August 29, 2014

Mr. Greg Melvin

Business Development Manager

134 Rio Robles Drive

San Jose, CA 95134

Reference: Global Supply Agreement (GSA) Extension Letter, dated July 31st, 2014

Dear Greg:

The parties acknowledge that they are still negotiating an amendment to the
current GSA which (in addition to other provisions) would create an evergreen
term for the amended GSA.

The parties have agreed that additional time is required to complete
negotiations. The expiration date for the current extension letter is modified
from August 31st, 2014 to September 15th, 2014.

All other terms and conditions of the GSA remain unchanged. Additionally, any
addenda or other agreements that expire upon the expiration or termination of
the GSA shall also be extended through September 15th, unless terminated sooner
in accordance with their terms.

Sincerely,

/s/ John A. Casey

John A. Casey

Sr. Commodity Business Manager

/s/ John A. Casey

    

8/29/14

Applied Materials      Date

/s/ Greg Melvin

    

8/29/14

MKS Instruments      Date



--------------------------------------------------------------------------------

LOGO [g838776img002.jpg]     

3050 Bowers Avenue | P.O. Box 58039

Santa Clara, California 95054, U.S.A.

Telephone: 408 727 5555

www.appliedmaterials.com

September 15, 2014

Mr. Greg Melvin

Business Development Manager

134 Rio Robles Drive

San Jose, CA 95134

Reference: Global Supply Agreement (GSA) Extension Letter, dated July 31st, 2014

Dear Greg:

The parties acknowledge that they are still negotiating an amendment to the
current GSA which (in addition to other provisions) would create an evergreen
term for the amended GSA.

The parties have agreed that additional time is required to complete
negotiations. The expiration date for the current extension letter is modified
from September 15th 2014 to September 30th, 2014.

All other terms and conditions of the GSA remain unchanged. Additionally; any
addenda or other agreements that expire upon the expiration or termination of
the GSA shall also be extended through September 30th, unless terminated sooner
in accordance with their terms.

Sincerely,

/s/ John A. Casey

John A. Casey

Sr. Commodity Business Manager

/s/ John A. Casey

    

9/15/14

Applied Materials      Date

/s/ Greg Melvin

    

9/15/14

MKS Instruments      Date



--------------------------------------------------------------------------------

AMENDMENT TO THE APPLIED MATERIALS GSA

THIS AMENDMENT is made as of the 3rd day of October, 2014, (the “Amendment
Date”), with respect to that certain Global Supply Agreement dated April 21,
2005 (the “GSA”) between Applied Materials, Inc. and MKS Instruments, Inc. (as
defined in the GSA, “Supplier”).

 

1. Continuation and Extension of GSA.

 

  A. Capitalized terms used in this Amendment shall (unless separately defined
in this Amendment) have the same meaning as in the GSA. Except to the limited
extent expressly modified by this Amendment, the GSA shall remain unmodified and
in full force and effect.

 

  B. The Term of the GSA shall, unless sooner terminated as set forth in
Section 21 (Termination), be extended by at least twenty-seven (27) months.
After this additional twenty-seven (27) month period, this Agreement shall
continue unless either party provides nine (9) months prior written notice to
the other party of such party’s desire to allow this Agreement to expire.

 

2. Continuation of Certain Contracts and Amendments. The Parties expressly agree
that all amendments to the GSA and all separate contracts continue in effect
without modification by this Amendment except those amendments and/or contracts
that are expressly terminated by Section 2 of this Amendment or expire or
terminate on the terms contained within the applicable amendment and addendum.
The parties agree that if there is disagreement of whether an amendment or
addendum is expired, the parties shall discuss in good faith the effectiveness
of such amendment or contract. The Parties agree that the following agreement is
not an amendment to the GSA: [**]. As of the Amendment Date [**] is terminated
and replaced, with the provisions of [**], which reflect that Supplier’s
procedures and implementation [**] policy. The parties will continue to
communicate and work with each other on [**] after execution of this Amendment.

 

3. Replacement, Insertion, and Deletion of Certain GSA Sections. The following
provisions of the GSA are hereby replaced, deleted or inserted as set forth
below.

 

  a. Section 1(b) is replaced with the following:

“Applied” means Applied Materials, Inc., on behalf of itself and its
subsidiaries existing on or after the Effective Date, including without
limitation Applied Materials South East Asia Pte. Ltd. and Applied Materials
Europe BV.

 

  b. Section 1(j) is replaced with the following:

“Sub-tier Supplier” means a member of Supplier’s direct or indirect sub-tier
supply base (including, without limitation, subcontractors and vendors of
Supplier, and of Supplier’s subcontractors and vendors) that provides goods
and/or services in connection with an Item.

 

  c. The last sentence in Section 12(e), Remedies, is deleted and replaced with
the following:

Applied may notify Supplier of defects and non-conformances and communicate its
elected remedy by delivery of notice in the form of a “Supplier Corrective
Action Request” as set forth in Attachment 8a on the Applied Web Site or in
accordance with the Discrepant Material Report (“DMR”) and closed-loop
corrective action processes as set forth in Attachment 8b located on the Applied
Web Site.

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 1 of 9



--------------------------------------------------------------------------------

  d. Section 15(b) is replaced with the following:

Design and Process Change Communication. After Applied has approved the First
Article, Supplier shall not make any change to the design (firmware, hardware or
software) of the Item that may alter the Specifications or the form, fit,
function or interchangeability of parts without first submitting a “Supplier
Problem Sheet (SPS)” as set forth in Attachment 12 on the Applied Web Site and
obtaining Applied’s written approval. Supplier will not make, [**] to make,
changes to the [**] Items, including a transfer of any portion of the [**],
without Supplier first submitting a “Supplier Notification Form (SNF)” as set
forth in Attachment 13 on the Applied Web Site and obtaining Applied’s written
approval.

 

  e. Section 15(e), Ozone Depleting Chemical, is replaced with the following:

Compliance with Minimum Environmental, Health & Safety Requirements. Supplier,
Supplier’s Subsidiary and [**] Sub-tier Suppliers shall comply with, any
applicable environmental, health or safety law, rule, regulation, order, decree
or ordinance as well as those environmental, health and safety requirements
identified as best known practices customarily and generally implemented by
suppliers within the semiconductor industry or as may be located on the Applied
Web Site, provided that for those requirements located on the Applied Web Site,
Supplier has not rejected, or objected to, the requirements in accordance with
the provisions of Section 2 of the GSA. Supplier shall make commercially
reasonable efforts (by means of including in Supplier’s standard terms and
conditions) to assure that all other Sub-tier suppliers will comply with the
legal requirements.

 

  f. Section 16, Management of Inventory, is replaced with the following:

(a) Designation of Inventory Liability Items. Applied may designate certain
finished good Items as “Inventory Liability Items” by (i) [**] for that Item in
an authorized inventory planning tool, or (ii) identifying an Item as [**], or
otherwise [**] with written or electronic notice of such designation. So that
[**], Supplier shall actively maintain accurate lead times for all Items in such
authorized inventory planning tool, using the definition of “lead time”
designated by Supplier from time to time for this purpose. Supplier agrees to
manufacture and stock such Inventory Liability Items in accordance with this
Section 16; and/or, if requested by [**], a [**] agreement between Applied and
Supplier.

(b) Forecasts. Applied may periodically issue to Supplier rolling forecasts
setting forth projected demand for Items, whether by specific divisions or
otherwise (“Applied Forecasts”). Applied Forecasts are intended for planning
purposes only and shall not constitute a binding purchase commitment of Applied.
If [**] designates a Inventory Liability Item under Section 16(a)(ii), and does
not [**] for it in an authorized inventory planning tool, then that [**] for
that Item in the most recent and most specific Applied’s Forecast for that Item.
(The Parties may modify this number [**] for any particular Item in Attachment
1.)

(c) [**] Requirements. Unless otherwise designated in Attachment 1 or [**],
Supplier will maintain the “[**], if any, of each [**] as specified [**] from
time to time. All [**] manufactured by Supplier to meet a [**] shall be
considered [**] under this Agreement. When Supplier is creating inventory levels
to satisfy required [**], any [**] that were ordered pursuant to an Authorized
Demand Signal, or any [**] ordered pursuant to an Authorized Demand Signal that
is later [**], shall be [**] Supplier’s inventory and Supplier will [**]
accordingly. Supplier shall monitor and report [**] to Applied for [**].

(d) Claim for Reimbursement of Excess Items. If Applied has not taken delivery
of any unit of a Inventory Liability Item in Finished Goods Inventory within
[**] from the date of [**], Supplier may then submit a claim for reimbursement
for such Items (“Excess Items”) to Applied within [**] from the end of such [**]
period. For the avoidance of doubt, if after [**] of no deliveries of any unit,
Applied takes delivery of a [**], prior to the end of the [**], Supplier will
still be entitled to [**]. The delivery of the [**] will not [**] for purposes
of this Section 16. Once Supplier submits a claim under this Section 16 (d) the
parties must review this claim within [**]

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 2 of 9



--------------------------------------------------------------------------------

to validate the claim in good faith. Once the parties have validated the claim,
the parties must complete the negotiations regarding settlement of the claim no
later than [**]. Supplier’s failure to submit such a claim within this [**]
period shall constitute waiver of any claim for reimbursement for Excess Items
and Applied shall be released from all liability relating to such Excess Items.

(e) [**] Items. An [**] will be considered an “[**] when Applied provides notice
to Supplier that such [**] If Supplier desires to submit [**], then Supplier
shall submit a [**]within [**] from the date on which Applied notifies Supplier
that the [**] and Applied shall [**], unless Applied, in good faith, [**].
Supplier’s failure to [**] within this [**] shall constitute a waiver of any
claim for [**] and Applied shall be released from all liability relating to
[**].

(f) Scope [**] Applied will not be liable for [**] other than as described in
this Section. In addition, [**] shall be made in the following situations:
(i) [**] pursuant to [**]; (ii) if [**] (iii) [**]; (iv) if [**] for such [**];
or (v) if such [**] that are [**] or have been [**] in contrast to [**].
Notwithstanding, as to [**] where such [**] at Applied’s request, these
[**]identified in Attachment 1, [**] as described in this section.

(g) [**] Process. [**] under this Section 16 will be addressed [**] between
Applied and Supplier. Supplier is [**] and otherwise [**] in any [**] shall be
[**] including a [**] and was not [**] and a detailed description [**] will be
based [**] as a result of [**] shall be considered [**] identified in the [**].
Such [**] shall be [**].

(h) [**] Items. [**] Items as directed in writing by Applied. [**] that are to
be delivered to Applied’s facilities must be delivered in accordance with the
requirements of this Agreement and/or any supplemental instructions provided by
Applied. In lieu of delivery to Applied, Applied may [**]Items so that [**] with
this requirement in accordance with [**] (as set forth in [**] located on the
Applied Web Site).

(i) [**] Review Meetings. Designated representatives of each party shall attend
a meeting (each, an [**]”) at the beginning of each [**] at such dates and times
as agreed to between the Parties to discuss Supplier’s inventory positions
including but not limited to a discussion of quantities of Supplier’s on-hand
and on-order inventory levels for all Finished Goods Inventory and where [**] is
[**] than [**], a description in reasonable detail [**] with respect to [**]. At
each [**] Review Meeting, the Parties will share information to coordinate [**].

 

  g. Section 17, Management of Sub-tier Suppliers, is replaced with the
following:

(a) Sub-tier Suppliers. After Applied has approved of the First Article of an
Item, Supplier and its [**] Sub-tier Suppliers with whom Supplier provides [**]
or [**] shall not subcontract with any new or different Sub-tier Supplier as to
such Item without the prior written approval of Applied. Supplier agrees to
inform Applied of any [**] not less than [**] prior to the date the [**]
Sub-tier Supplier is contemplating the implementation of the change, by
following the notification processes set forth in Attachment 13 entitled
“Supplier Notification Form (SNF)” located on the Applied Web Site. The parties
further agree on the following [**] regarding [**] as described below:

 

  A. Supplier defines a [**] on the [**] unless defined within [**] To be clear,
[**] may include but are not limited to [**]. The following changes are outside
of the scope of any notification policy:

 

  i. [**];

 

  ii. [**]; and

 

  iii. For any [**]

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 3 of 9



--------------------------------------------------------------------------------

  B. [**] prior to a [**] where Supplier [**], Supplier will submit a [**] using
the Supplier Notification Form (SNF) on the Applied Web Site ([**], with [**].
Applied shall review [**] and provide [**] shall not be unreasonably withheld or
delayed. If Supplier does not receive [**], the [**]. If Supplier receives
written notice of [**], Supplier and Applied shall, [**] and a [**]. The parties
shall, [**], continue to meet together and discuss in good faith [**]. If after
[**] a [**], the parties shall [**], where such parties shall meet [**]. Applied
may reasonably, at an agreed upon time and place, [**]. Upon Supplier’
successful [**], Supplier shall [**] without further approval required.

 

  C. Supplier recognizes that Applied’s obligation to its customer for [**].
Upon receiving a notification [**] or [**] for these parts or any other Items,
Supplier will, if applicable:

 

  1. [**];

 

  2. [**];

 

  3. If applicable, [**];

 

  4. [**];

 

  D. If the above [**] are not applicable to the type of [**], Applied and
Supplier agree to meet in good faith to solve the particular situation and will
mutually agree on problem resolution and corrective actions that will address
the particular situation.

(b) Sub-tier Supplier’s Obligations. When entering into signed agreements with
[**] Sub-Tier Suppliers after the Effective Date of this Amendment, Supplier
will include in such agreements provisions which provide the following:

(i) Sub-tier Suppliers shall comply with all Specifications, quality,
manufacturing and other technical requirements that may be necessary in order
for the Sub-tier Supplier to timely deliver conforming Items, or any portion
thereof.

(ii) [**] that Supplier is obligated to take by Section 11 (g).

(iii) All Supplier personnel [**] who are authorized to receive or obtain
(directly or indirectly) Confidential Information (collectively, “Recipients”),
shall agree, [**], to be obligated to hold all Confidential Information in
confidence and not to use the Confidential Information in any way, except on
behalf of Supplier in performing its obligations hereunder, and to protect the
Confidential Information from unauthorized use and disclosure.

(iv) [**] shall provide Supplier with sufficient [**] of all [**] contemplated
by [**] to ensure that Supplier will comply with its notification obligations to
Applied under Sections 15 and 17(a) of this Agreement.

(v) Supplier will use reasonable efforts to [**] for all [**].

(c) Mandated Sub-tier Suppliers. “Special Process” means a process that is [**],
which may include, but is not limited to, causing a metallurgical change to the
base material such as heat treating, forging or hardening processes; joining
materials by welding, brazing, or other bonding process; or providing a coating
or surface treatment such as cleaning, electropolishing, plating, painting, or
anodizing. As to any Item(s) which require a Special Process, and if the Item is
a build to print Item, Supplier must use (and cause Sub-tier Suppliers to use)
one or more of the suppliers and otherwise follow the requirements identified in
Attachment 18 entitled “Applied Materials Special Process Supplier Approval
List” located on the Applied Web Site.

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 4 of 9



--------------------------------------------------------------------------------

  h. The following provision is added as a new subsection “(c)” to Section 23 of
the GSA:

This Section 23 sets forth the entire obligation of Supplier to Applied and
Applied to Supplier as to Indemnified Liabilities arising from the actual or
alleged misappropriation or infringement of any third party’s IP Right.

 

  i. Section 24, Import and Export Requirements, is replaced with the following:

(a) General. Both parties shall comply with all applicable import and export
control laws or regulations (“Import and/or Export Laws”) promulgated and
administered by the laws of the United States or the government of any other
country with jurisdiction over the Parties or the transactions occurring under
this Agreement including the obligation not to export, re-export or otherwise
disclose, directly or indirectly, Items or technical data to any person or
destination when such export, re-export or disclosure is in violation of Import
and/or Export Laws. Applied shall provide Supplier with any and all information
(“Trade Compliance Information”), to the extent the Item is Applied’s design,
that may be required to comply with Import and/or Export Laws, including
applicable Export Control Classification Numbers and Harmonized Tariff Schedule
Numbers. Supplier shall provide Applied with any and all Trade Compliance
Information to the extent the Item is Supplier’s or a Sub-tier Supplier’s
design. Documentation substantiating U.S. and foreign regulatory approvals for
the Items, and information required by Customs officials to substantiate the
value of imported Items, including any adjustments in valuation attributable to
manufacturing assists as defined by the U.S. Customs Regulations shall be
provided by Supplier. In any case, Supplier shall refrain from transmitting any
Specification, design, Item, or other good or documentation (or otherwise take
any action or omit to take any action) in violation of the Import and/or Export
Laws.

(b) Country of Manufacture. Foreign origin Items produced by Supplier shall have
its packing marked with the Country of Origin as required by Import and/or
Export Laws. Supplier shall respond to requests for country of origin
certificates, analyze item eligibility and provide certificates for qualifying
items per the direction of Global Trade. Supplier shall also provide documents
required for the lawful importation of original equipment manufacturer (OEM)
products such as product specifications, testing, registration, etc. In
addition, upon Applied’s request, Supplier shall provide other documentation as
may be required by U.S. Customs and Border Protection or other governmental
authorities with respect to Supplier’s products.

(c) U.S. Duty Drawback. Supplier will provide Applied or its agent with
documentation acceptable to U.S. Customs and Border Protection (CBP), including
CBP entry data and information and receipts for duties paid, that Applied
determines is necessary for Applied to qualify for duty drawback. Such data
shall include information and receipts for duties paid, directly or indirectly,
on all Items which either are imported or contain imported parts or components.
Information related to serial numbers, unique part numbers, lot numbers and any
other data which will assist Applied in identifying imported Items sold to
Applied shall also be provided. At the time of delivery of the Items, but in no
event later than thirty (30) days after each calendar quarter, Supplier will
provide such documents accompanied by a completed Delivery Certificate for
Purposes of Drawback (CBP Form 7552) or other documentation required pursuant to
19 CFR 191, or successor regulations. Supplier specifically transfers any rights
to drawback to Applied, and agrees not to file any drawback claims for the
delivered Items, and further agrees to maintain any and all records required by
law which relate to the delivered Items and provide them to CBP upon request.

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 5 of 9



--------------------------------------------------------------------------------

  j. Section 26(d) is replaced with the following:

Survival of Obligations. Termination or expiration of this Agreement will not
relieve either Party of its obligations under Sections 8(c), 9, 11,12, 19(d), 20
(d) –(f), 21(b)(i)-(iv), 22– 24(a) and 26 (c) – (e ), (g) – (k), (m) – (q) nor
will termination or expiration relieve the Parties from any liability arising
prior to the date of termination or expiration.

 

  k. Section 26(f) is replaced with the following:

General Compliance with Laws and EEO Regulations. Each Party represents,
warrants and agrees that (i) such Party’s execution, delivery and performance of
this Agreement will not conflict with or violate any applicable law, rule,
regulation, order, decree, or ordinance; and (ii) such Party shall comply with
the requirements of 41 CFR §§ 60-1.4(a)(7), 60–300.5, and 60–741.5, if
applicable, relating to equal opportunity clauses pertaining to government
contracts. Supplier warrants and represents that no law, rule, regulation, order
or ordinance of the United States, a state, any governmental agency or authority
of any country has been violated in supplying the Items ordered herein. In
addition, US regulations require including the following text. If applicable,
Supplier will be deemed to be “subcontractor” and Applied is deemed to be
“contractor.” This contractor and subcontractor shall abide by the requirements
of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These regulations prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, or national origin.
Moreover, these regulations require that covered prime contractors and
subcontractors take affirmative action to employ and advance in employment
individuals without regard to race, color, religion, sex, national origin,
protected veteran status or disability.

 

  l. U.S. Section 26(i), Applicable Law, Jurisdiction, Venue, is replaced with
the following:

Governing Law, Exclusive Forum. The Agreement and any dispute arising out of or
in connection with the Agreement or the Parties’ relationship shall be
interpreted, enforced and governed by the laws of the State of California,
excluding its choice of law rules. The exclusive forum for any dispute related
in any way to this Agreement or the Parties’ relationship shall lie in the
courts, state or federal, of California, and venue shall lie in the courts of
Santa Clara County. Items shall be deemed and shall qualify as goods under the
Uniform Commercial Code as adopted in California. Each Party consents to
personal jurisdiction in the above courts. Notwithstanding the foregoing,
Applied shall have the right to seek injunctive relief, including preliminary
and permanent injunctive relief, in any court of competent jurisdiction,
including, without limitation, to enforce Applied’s rights under Sections 9 and
11, or to otherwise enforce any judgment made hereunder.

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 6 of 9



--------------------------------------------------------------------------------

  m. The following provisions are added as new subsections to Section 26 of the
GSA:

(t) Electronics Industry Code of Conduct. Supplier acknowledges that Applied has
adopted and supports the Electronics Industry Code of Conduct, which is set
forth on Applied’s Web Site as Attachment 21. Supplier acknowledges it has
reviewed, substantially complies with, and will implement this code in
accordance with Supplier’s EICC statements and will use reasonable efforts to
negotiate agreements after the effective date of this Amendment with [**]
Sub-Tier Suppliers to incorporate this code to the extent MKS complies with said
code.

(u) Notifications to Applied. Supplier will put forth reasonable effort to
notify Applied upon the occurrence of; (i) a significant change in leadership
roles at Supplier, a business division of Supplier, or factory or physical plant
of Supplier, which is involved in Supplier’s performance of this Agreement;
(ii) any significant problem or other significant issue that a reasonable person
in the position of Supplier would believe could negatively impact Supplier’s
ability to perform its obligations under this Agreement (including making
on-time deliveries).

 

  n. The parties acknowledge that certain Specifications identified in the GSA
may have been renumbered. The following Table of Attachments, which contains the
Specifications, shall replace the Table of Attachments in the GSA. Any reference
to an Attachment in the GSA shall now refer to the corresponding Attachment
listed in the table below. The parties have updated Attachment 1 and such
updated Attachment 1 dated October 31, 2014 shall be incorporated herein by
reference. However, to be clear, if any changes are made to the Attachments
referenced below, Supplier has the right to object to and reject such changes in
accordance with the provisions of Section 2 of the GSA, provided that no
amendment to a [**] or [**] or 21 (Electronics Industry Code of Conduct) shall
become effective unless Supplier consents thereto in writing.

Table of Attachments

 

No.

  

Name

1    List of Items, Pricing Mechanism, and Lead Times 2    Unit Packaging Label
Specification (0251-07710) 3a    Packaging Specification (0250-00098) 3b   
Supplier Packing Requirements (0251-05100) 3c    Marking Specification
(0250-01033) 3d    Minimum Product EHS Requirements (0250-27105) 4   
Transportation Routing Guide 5a    ERS Program Requirements 5b    Invoicing
Requirements for Non-ERS Suppliers 6    Payment Discrepancy Process 7   
Technology Escrow Agreement 8a    Supplier Corrective Action Request 8b   
Discrepant Material Report Processes 9    AGS Flat Rate Repair Amendment to the
GSA dated November 15, 2006 10    Supplier Performance Plan 11    Supplier First
Article Requirements 12    Supplier Problem Sheet

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 7 of 9



--------------------------------------------------------------------------------

13    Supplier Notification Form 14    ECO Process Requirements 15   

Supplier Quality Requirements

Exhibit 1: Quality Requirements Document

Exhibit 2: Process Qualification Program

Exhibit 3: SSQA Training Guidelines

Exhibit 4: Supplier Improvement Roadmap

16    Intentionally left blank 17    Certificate of Destruction provided
mutually agreed per the GSA 18    Special Process Supplier List 19    On-Site
Representative Agreement to the extent covered by Section 18(b) of the GSA 20   
Applied Tooling Requirements 21    Electronics Industry Code of Conduct to the
extent provided in Section (m) of this Amendment.

4. In the event of a conflict between the GSA and this Amendment, the terms and
conditions of this Amendment shall supersede.

IN WITNESS WHEREOF, each party has caused this Amendment to be executed by its
duly authorized representative.

 

APPLIED MATERIALS, INC.    MKS INSTRUMENTS, INC. By:   

/s/ James White

   By:   

/s/ John R. Abrams

Name:   

James White

   Name:   

John R. Abrams

Title:   

VP, Supply Chain, CPO

   Title:   

SVP, Global Sales & Service

 

APPLIED MATERIALS CONFIDENTIAL /MKS INSTRUMENTS    Page 8 of 9



--------------------------------------------------------------------------------

Attachment 1

List of Items, Pricing Mechanism, and Lead Times

 

Applied
Item

 

MKS Item

  Desc     LastSite     First Qtr
Purchased     Total Age
of Part
(Yrs)     Exclusivity
Categorizaiton     Price     Lead Time   Agility   ITO   BPO
Number   Agreement  

[**]

  [**]     [**]        [**]        [**]        [**]        [**]        [**]     
          [**]   

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 31 pages were omitted. [**]